Citation Nr: 0738106	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for residuals of prostate cancer for the period 
prior to July 17, 2007.  

Entitlement a disability evaluation in excess of 40 percent 
disabling for residuals prostate cancer for the period from 
July 17, 2007, forward.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to August 
1975.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for prostate cancer and assigned a 
noncompensable evaluation.  Subsequently, the RO assigned an 
evaluation of 20 percent disabling, effective since the date 
of claim in June 2001, and an evaluation of 40 percent 
disabling, effective from July 17, 2007, forward.  

In March 2005, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In September 2006, the Board affirmed the RO's denial of a 
claim for an initial evaluation in excess of 20 percent for 
residuals of prostate cancer.  The veteran appealed this case 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2007, VA General Counsel and the appellant's 
representative filed a joint motion with the Court.  The 
Court approved the joint motion that month, vacating and 
remanding the Board's September 2006 decision.  

In June 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
comply with the Court's order.  Specifically, the Board 
remanded the matter to afford the veteran a medical 
examination and obtain a medical opinion.  That action 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's urinary incontinence does not require him to 
change a standard amount of absorbent material more than four 
times per day.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent disabling 
for the veteran's residuals prostate cancer have been met 
since June 14, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic 
Code 7527 (2007).  

2.  The criteria for an evaluation in excess of 40 percent 
for the veteran's residuals prostate cancer have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7527 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The undersigned has generally referred to this case as the 
toilet paper claim. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

This claim for an evaluation higher than that assigned by the 
RO originated from the RO decision that granted service 
connection for that disability.  In such claims, ratings can 
be assigned for separate periods of time based on the facts 
found, a practice referred to as assigning "staged" 
ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In May 1993, the veteran underwent a prostatectomy to treat 
his service-connected prostate cancer.  He is currently rated 
under the appropriate criteria per 38 C.F.R.  § 4.115b, 
Diagnostic Code 7527, for prostate gland injuries, 
infections, hypertrophy, postoperative residuals.  Diagnostic 
Code 7527 specifies that such disabilities are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
dominant.  

As the record does not indicate that the veteran typically 
suffers from urinary tract infection, he is most 
appropriately rated for voiding dysfunction.  

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115a.  A 
40 percent rating is assigned for voiding dsyfunction 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  Id.  A 60 percent rating 
is assigned for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  Id.  

The Board notes that there is no evidence of active prostate 
cancer to warrant application of DC 7528, malignant neoplasms 
of the genitourinary system. See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

In June 2003, the veteran underwent VA examination to 
determine any residuals of his disability on appeal.  During 
that examination, the veteran reported waking up three to 
four times per night to void.  He denied dysuria and 
hematuria. He described having leakage or minimal dribbling 
with an "overfull bladder."  Absorbent materials were not 
discussed. The examiner described the veteran's urinary 
problem as bladder overactivity or detrusor hyperactivity.  

In June 2005, VA again afforded the veteran a genito-urinary 
examination.  During this examination he reported significant 
nocturia, but no dysuria or hematuria.  He reported having 
urge incontinence since his prostatectomy in 1993.  The 
veteran also reported that used toilet paper in response to 
his incontinence.

In his substantive appeal, received by VA in August 2003, the 
veteran stated 

I wear an absorbing pad at bedtime and 
when I awaken I void myself; this is done 
a minimum of four or more times nightly.  
After each one of these voiding I use a 
new absorbing pad.  During the day I void 
myself at least once every 1 to 1 1/2 
hours.

In another letter, received by VA in December 2003, the 
veteran stated "I wear an absorbent pad at bedtime and renew 
the pad at least four to five times each night.  During the 
daylight hours I void myself at least once every hour."  

During the March 2005 hearing, the veteran provided specifics 
as to his use of toilet paper to address his incontinence.  
He testified that "what I've done to combat that, is to take 
about eight or nine sheets that real high class tissue, like 
toilet paper, . . . and then put that in the path.  And that 
is what keeps me from, you know, having leaking in . . .  my 
undergarments."  He also testified that "I feel like I fall 
within the category of where I have at least six changes or 
more in order to, to live with the problem I have."  

The Board in September 2006 found that toilet or facial 
tissue is not designed to function as an absorbent material 
for urinary incontinence and cannot hold much liquid.  
Changing toilet tissue six times per day was factually found 
not equivalent to changing an adult diaper or other absorbent 
material two to four times per day.

The joint motion states that the Board's factual finding 
(that changing toilet tissue six times per day is not 
equivalent to changing an adult diaper or other absorbent 
material two to four times per day) was a medical 
determination.

The joint motion states that a new medical opinion must be 
obtained to "specifically address whether changing toilet 
tissue six times per day is equivalent to changing an adult 
diaper or other absorbent material two or more times per day 
. . ." 

In light of the Court's order, the Board must undertake an 
unusual analysis into, among other subjects, the use of roll 
size triple Cottonelle tissue and its impact of this case. 

In light of an order from the Court to address this issue, in 
July 2007, the veteran underwent another VA genito-urinary 
examination.  The examiner was specifically asked to address 
the issue of whether changing toilet tissue six times per day 
is equivalent to changing an adult diaper or other absorbent 
material two or more times per day and to address the 
veteran's nighttime use of absorbent pads, if any.  

The July 2007 examination report contains the veteran's 
report, as related by the examiner, of having urinary 
frequency of six times during the day, even with limited 
fluid intake.  He also reported that he has nocturia of five 
to six times per night.  The examiner stated, [t]he patient 
uses roll size Cottonelle tissue.  He rolls the pads up, 
which are equivalent to 30 single sheets."  The veteran also 
reported that he had no incontinence prior to his 1993 
prostatectomy but has had incontinence since.  

The examiner indicated that he asked the veteran if the 
urinary incontinence was getting worse, the same, or 
improving and the veteran replied that his incontinence was 
stable as described above and has not gotten worse and has 
not gotten better.  

Physical examination provided no evidence relevant to the 
rating criteria.  The examiner stated his final impression 
explaining that the veteran's incontinence is due to his 
prostate cancer surgery.  

In order to address the Court's concerns regarding this case, 
this physician added that it was his opinion that a 30 single 
sheet folded pad of tissues is equal to a commercially 
available absorbent pad.  He concluded that this correlates 
to the fact that he changes his pads six times in a 24 hour 
period.  

The veteran's residuals, prostate cancer is currently rated 
as 40 percent disabling, which, as explained above, is 
warranted when voiding dysfunction requires changing 
absorbent pads 2 to 4 times a day.  At first inspection, it 
appears that the July 2007 examination report requires that a 
60 percent rating be granted.  However, upon review of the 
record the Board finds that to do so would be inappropriate.  

Of note is that during the July 2007 VA examination the 
veteran reported using a self constructed absorbent pad 
consisting of 30 sheets of folded toilet paper.  However, the 
veteran testified during his hearing that he used eight or 
nine sheets of toilet tissue to construct his makeshift 
absorbent pad.  Furthermore, in a written statement dated in 
July 2007, the veteran again reported that he uses 10 sheets 
of toilet tissue for this purpose.  Thus, the amount of 
toilet tissue used for this purpose has been stated by the 
veteran as two very different amounts.  

Beyond the above, it is very unclear why the veteran uses 
sheets of toilet paper rather than absorbent pads that are 
made available to him for free by the VA. 

This discrepancy cannot be explained as a worsening of his 
incontinence because, by his own account as reported during 
the July 2007 examination, his incontinence has gotten 
neither better nor worse since his 1993 prostatectomy.  In 
fact, there is very little objective medical evidence 
supporting this claim at this time.  

In any event, it follows that only one of the reports of the 
amount of toilet tissue used is accurate.  In order to 
properly assign an evaluation, the Board must determine which 
report is accurate.  

The Board finds that the veteran's original report of the 
amount of toilet tissue used to construct his absorbent pads 
is more representative of the amount of toilet tissue 
actually used for this purpose.  In making this 
determination, the Board relies on three factors.  First, 
during the hearing the veteran was very specific that he used 
eight or nine sheets; he even went as far as to describe the 
material as "real high class tissue, like toilet paper".  
The detail of this description adds weight to the veracity of 
this account.  

Second, the testimony occurred before the Board rendered its 
September 2006 decision in which the matter of the absorbency 
of toilet tissue was placed in issue.  Thus, when the veteran 
provided the earlier account, an interest in amount of toilet 
tissue used had not arisen.  At the time of the second 
account the veteran had an easily identifiable interest in 
the absorbency, and thus the amount, of toilet tissue used 
for the pads.  This interest impacts negatively on the 
credibility of the second account.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

Finally, he again stated in the July 2007 written statement 
that he uses 10 sheets.  

The Board has carefully considered the July 2007 written 
statement and finds this statement to impact negatively on 
the veteran's credibility as to the alleged larger amount of 
toilet tissue used to construct his makeshift pads.  That 
statement included a one page advertisement for Cottonelle 
toilet paper.  That advertisement provides a Roll Size Guide 
which states that 1 double is equal to 2 single, 200 sheets; 
and 1 triple is equal to 3 single, 300 sheets.  

In the accompanying statement, the veteran refers to this 
advertisement in stating that "I use roll size triple 
Cottonelle tissue and neatly fold over ten triple tissues 
which is equivalent to thirty (30) single sheets, or 15 
double sheets which is equivalent to 30 sheets of single 
tissue."  

The undersigned has never been asked to review an 
advertisement for toilet paper.  Notwithstanding, the Board 
must find this argument to be without merit as the veteran 
confuses the size of a roll of toilet tissue with the 
thickness of an individual square, or sheet, of the tissue.
  
Clear from the advertisement is that the difference between 
the single, double, and triple size rolls is the number of 
sheets per roll.  There is no indication that ply number, or 
thickness of the individual sheet changes with the size of 
the roll.  Indeed, given the plain language of the submitted 
advertisement such a finding would be illogical.  The number 
of sheets per roll is irrelevant to the absorbency of a 10 
sheet pad of the toilet tissue.  A single, double, or triple 
roll merely allows for the construction of 10 pads, 20 pads, 
or 30 pads out of the respective roll.  The description by 
the July 2007 examiner that a 30 single sheet folded pad of 
toilet tissue is equivalent to a standard absorbent pad does 
not depend on the amount of sheets per toilet tissue roll, 
but to the number of those single squares, regardless of the 
size of the roll from which the squares were taken.  

Based on the above, it is the factual finding of the Board 
that the veteran's testimony during the March 2005 hearing 
and his July 2007 letter demonstrate that the veteran uses, 
at best, 10 sheets of the toilet tissue to construct his 
pads; one-third the amount referred to by the July 2007 
examiner as equivalent to a standard pad.  

As explained below, his repeated assertion that he uses 10 
sheets of toilet tissue, the specious argument involving roll 
size, and the July 2007 examiner's opinion are strong 
evidence against assigning a rating higher than the 40 
percent already assigned.  

For these reasons, and since by the veteran's own account his 
incontinence has remained static, the Board finds as between 
the two accounts, only one of which can be accurate, the 
earlier account of 8 to 9 sheets, or for that matter, 10 
sheets of toilet paper is deemed the composition of the 
makeshift absorbent pads.  The importance of this finding is 
that the change in rating available for a specified number or 
times that absorbent material must be changed must be based 
on some standard amount of that material.  Otherwise, a 60 
percent rating would be available for any degree of 
incontinence upon a showing that the incontinence required 
the changing of some amount, however small, of absorbent 
material more than four times per day; a showing that could 
always be made so long as a small enough amount of material 
were used.  

This factual finding not only provides evidence against this 
claim, but also placed into question the finding that a 40 
percent evaluation is warranted. 

As noted above, in the July 2007 opinion, the examiner 
provided that a 30 sheet pad was equivalent in absorbency to 
more typical pads used for this purpose.  

In light of the more unusual nature of the joint motion in 
this case, the Board has considered whether making a 
determination as to the relationship between the amount of 
tissue used and the absorbency of a constructed pad violates 
the Court's holding in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  In Colvin the Court held that where the medical 
evidence of record is insufficient, the Board is not free to 
substitute its own unsubstantiated medical conclusion.  Here, 
the Board has obtained a medical opinion as to the relative 
absorbency of toilet tissue to typical absorbent pads and the 
amount of tissue needed to equal such a pad.  It is the 
finding of the Board that determining the effect of a 
reducing the size of the constructed pad is not a medical 
determination and does not require expert evidence.  

Expert evidence is not always required in order to draw 
conclusions from the facts of a case.  See Salem v. U.S. 
Lines Co., 82 S.Ct. 1119,1122 (expert testimony is not 
necessary if all the primary facts can be accurately and 
intelligibly described to the trier of fact and if the trier 
of fact is as capable of comprehending those facts and of 
drawing correct conclusions from them as are experts 
regarding the subject under investigation); Persinger v. 
Norfolk & Western Ry. Co. 920 F.2d 1185 (1990) (stating that 
expert testimony was not needed for the typical juror to know 
that it is more difficult to lift objects from a seated 
position than from a standing position).  In the context of 
claims for veteran's benefits, the Court has addressed the 
reasoning for requiring expert evidence, stating "[l]ay 
persons are not competent to offer medical opinions because 
'the question[s] involved [do] not lie within the range of 
common experience of common knowledge.'''  Sacks v. West, 11 
Vet. App. 314, 316 (1998), (quoting Frye v. United States, 
293 F. 1013, 1014 (1923)).

In this case, it is common knowledge that between two 
different amounts of the same absorbent material, the larger 
amount will absorb more liquid.  Also common knowledge it 
that a person would have to change a less absorbent pad more 
often than a more absorbent pad.  Here, the difference in the 
amount of material is threefold.  Thus, it is not 
unreasonable to conclude that 10 sheets of material will 
absorb one third the amount of liquid that 30 sheets of the 
same material will absorb.  And it follows that the 10 sheet 
pad would require changing three times as often as the 20 
sheet pad, translating to changing the 30 sheet pad 2 times 
per day.  This is not a determination requiring a medical 
opinion or any other expert evidence, despite the findings of 
the joint motion in this case.  Under this reasonable 
analysis, the veteran's disability on appeal warrants no more 
than a 20 percent evaluation under 38 C.F.R. § 4.115a.  

However, the Board realizes that more than the knowledge of a 
lay trier of fact may be necessary to provide precise 
correlation between the amount of material used to the 
absorbance of constructed pads.  Furthermore, the Board takes 
into account that the "breakpoint" here for a 20 percent 
rating versus a 40 percent rating is the twice per day 
changing of absorbent pads.  Therefore, building in a bias in 
favor of the veteran, a two to one ratio of absorbency of a 
30 sheet pad to a 10 sheet pad corresponds to changing a 
standard amount of absorbing material 3 times per day, given 
that the veteran changes his homemade pads 6 times per day.  

That places the veteran's disability on appeal squarely in 
the center of the criteria for a 40 percent rating for 
voiding dysfunction under 38 C.F.R. § 4.115a, and the Board 
so finds.  

Based on the evidence and analysis provided above, the 
preponderance of the evidence is against a finding that the 
veteran's disability on appeal warrants an evaluation greater 
than 40 percent disabling.  

In light of the above inconsistency in the veteran's 
statements, the Board also finds that the determination that 
the veteran warranted a 40 percent evaluation is placed into 
question. 

Next for consideration is whether the veteran's disability on 
appeal warrants a rating higher than 20 percent prior to July 
17, 2007.  

Employing the same logic as above, and considering the 
veteran's report that his incontinence has remained unchanged 
since his 1993 surgery, the Board finds that the veteran's 
use of his makeshift pads has not changed over the course of 
his claim and appeal.  Therefore, the 40 percent rating 
currently assigned is warranted from the date of claim, June 
14, 2001.  See 38 U.S.C.A. § 5110.  

While the Board may not agree with the evaluation of 40 
percent for the veteran's disorder, the issue of a reduction 
in the evaluation for this disorder is not before the Board 
at this time.  Further, if the RO is to grant a 40 percent 
evaluation for this disorder based on the evidence cited 
above, there must be internal consistency with the facts of 
this case.  Simply stated, if the RO has found that a 40 
percent evaluation is warranted from July 17, 2007, the Board 
must find that these same facts provide the basis to award 
the veteran a 40 percent evaluation prior to this time.  To 
do otherwise would lead inexorably to another joint motion 
from the Court. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
VAOGCPREC 6-96.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran on August 30, 2001 and July 2, 
2007 that fully addressed all four notice elements.  The 
August 2001 letter was sent prior to the initial AOJ decision 
in this matter.  That letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection and of the veteran's and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the AOJ.

The duty to notify the veteran as to assignment of disability 
ratings and effective dates was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial AOJ decision by way of 
the July 2007 letter.  This letter fully informed the veteran 
as to how VA assigns disability ratings and effective dates, 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
rating decision issued on August 10, 2007, after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Submitted by the veteran are treatment 
records and/or medical opinion letters from Sarasota Memorial 
Hospital, "J.B.", M.D. of Arkansas Urology, "P.R.", M.D., 
and "J.C." M.D.  The veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge and he was afforded VA medical 
examinations on June 28, 2003, June 18, 2005, and July 17, 
2007.  The July 17, 2007 examiner provided a medical opinion 
that responded to the Joint Motion referred to in the 
Introduction of this decision.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Entitlement to a disability evaluation of 40 percent for 
residual, prostate cancer, for the period from June 14, 2001 
to July 17, 2007, is granted, subject to the applicable 
criteria governing the payment of monetary benefits.  

Entitlement a disability evaluation in excess of 40 percent 
for residuals, prostate cancer, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


